Cooper, J.,
delivered the opinion of the court.
The demurrer was rightly overruled.
By the act of 1872 (Acts 1872, p. 1), the Boards of Supervisors were authorized to condemn for sale on a day to be named in their order, not less than thirty days from its date, lands which were delinquent for taxes. The sale of the lands sought to be recovered in this suitywas made under an order of the board directing them to be sold at a day named, less than thirty days after the date of the order. This order the board had no power to make.
In the cases of Minor v. Natchez, 4 Smed. & M. 619 ; Bland v. Nuncaster, 24 Miss. 62, and Hanks v. Neal, 44 Miss. 212, the sales were made by the officers authorized to sell, without first having given the statutory notice. In those cases, the judgments under which the sales were made were regular and valid. The defects consisted only in the irregular *478exercise of a legal power of sale conferred by them. In the present case the tax-collector conformed his action to the directions contained in the judgment of the board; but this judgment was rendered in proceedings of a special character, by a court whose jurisdiction and power are both conferred and limited by the provisions of the statute under which it acted. The statute was the measure of its jurisdiction, and whatever was beyond the statute was beyond its jurisdiction. The sale directed to be made finds no warrant in the statute and is therefore void.
Sect. 8 of Art. XII. of the Constitution, which declares that “ the courts shall apply the same liberal principles in favor of such titles (tax-titles) as in sales by execution ” applies only to that class of cases in which, the power of sale existing, it has been defectively or irregularly executed. It has no operation as to those matters which are necessary to be done to confer such power.
The decree is affirmed.